TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00188-CV



                              Gregory A. Littlefield, Appellant

                                               v.

                               Nancy G. Littlefield, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-FM-11-003960, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellant Gregory A. Littlefield has filed a docketing statement, attaching a copy

of his bankruptcy petition (United States Bankruptcy Court, N.D. Texas, case number 13-40227-

rfn11). Accordingly, the appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2. During the

stay, all deadlines and processes in this Court are suspended. See Tex. R. App. P. 8.2. Upon

reinstatement, time lines will begin to run anew from the date of reinstatement. See id.

               Any party may file a motion to reinstate the appeal upon the occurrence of an

event that would allow the appeal to proceed. See Tex. R. App. P. 8.3. Failure to notify this

Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding will result

in the dismissal of the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          _________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Stayed in Bankruptcy

Filed: May 7, 2013




                                              2